        Case 1:19-cv-01545-ALC-GWG Document 148 Filed 08/20/21 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ___________________________________________X
  EMA FINANCIAL, LLC,                                                               8/20/2021
  A Delaware Limited Liability Company,

                                Plaintiff,                    Case No: 1:19-cv-01545
                                                              (ALC)(GWG)
                 -against-

  VYSTAR CORP.,                                               NOTICE OF
                                                              WITHDRAWAL OF MOTION
  A Georgia Corporation,

                          Defendant.
  ___________________________________________X

          PLEASE TAKE NOTICE defendant Vystar Corp. hereby withdraws, without prejudice,

  its motion [Docket No. 137] seeking to have the decision from the First Circuit Court of Appeals

  in the case entitled EdgePoint Cap. Holdings, LLC v. Apothecare Pharmacy, LLC, No. 20-1810,

  2021 WL 3123652 (1st Cir. July 6, 2021)(attached hereto) be utilized by the Court in its analysis

  of the pending motion, or alternatively, permit the parties limited supplemental briefing on an

  expedited schedule based upon the decision and its applicability to the motion.

          A letter in conformance with the Court’s individual rules will subsequently be filed with

  the Court.

  Dated: Morristown, New Jersey
         August 5, 2021
                                                              Law Offices of Barry M. Bordetsky
                                                                By /s/Barry Bordetsky
                                                                Barry M. Bordetsky (BB4218)
                                                                Attorneys for Defendant
The motion is hereby WITHDRAWN. The Clerk                       22 N. Park Place
of Court is respectfully directed to terminate the              Morristown, NJ 07960
motion at ECF No. 137.                                          Tel. No.: 973-998-6596
                                                                barry@bordetskylaw.com




 Dated: August 20, 2021
